                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                                              )
U.S. EQUAL EMPLOYMENT                         )       Civil Action No.: 5:18-cv-00463-D
OPPORTUNITY COMMISSION,                       )
                                              )
              Plaintiff,                      )
                                              )
 and                                          )
 MATTHEW ELLIOTT,                             )
                                              )                    ORDER
              Plaintiff-Intervenor,           )
                                              )
        v.                                    )
                                              )
 SOFTPRO, LLC.,                               )
                                              )
              Defendant.                      )

       Upon Motion and good cause appearing, IT IS HEREBY ORDERED that due to
a lapse in appropriations for the EEOC at midnight on December 21, 2018, the litigation
of this matter shall be STAYED until the EEOC's funding is restored and all pending
deadlines in this matter will be extended for the same number of days as the EEOC's lapse
in funding.


       SO ORDERED. This 2.8           day of December, 2018.




                                           ~~';;:VER III
                                           United States District Judge
